Dibell, J.
Action to recover the sale price of a second-hand ensilage cutter. There was a verdict for the plaintiff and the defendant appeals from the oTder denying his motion for a new trial.
The plaintiff claims that the cutter was sold on one d'ay’s trial and that if not satisfactory after such trial he should return it immediately. The defendant claims that he was to take the cutter and try it and fill his silo; that the plaintiff represented or warranted that the cutter was in good condition and would do good work; that if it was not in good working condition or would not do good work, or was not satisfactory, he might return it; that it was not as represented and was not satisfactory; that he offered to return it, and that at the request of the plaintiff he kept it in shelter on his farm.
*214The issues' were submitted to the jury in a charge to which no exception was taken. The case was carefully tried by counsel as a fact case and a diligent consideration of the record leads to the conclusion that the evidence sustains the verdict. A jury’s finding for the plaintiff or for the defendant should settle the controversy.
Complaint is made of some rulings admitting evidence. We have examined the errors claimed and find nothing of a character calling for discussion.
Order affirmed.